Citation Nr: 1544631	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 2, 1970 to June 29, 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss disability is shown to have existed prior to active service and is shown not to have been aggravated beyond normal progress by service. 

2.  The Veteran's current right ear hearing loss is not shown to have had its onset during service; right ear sensorineural hearing loss (SNHL) was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and a right ear hearing loss disability is not shown to be related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2015). 

2.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in June 2011.  The Veteran was notified of the evidence needed to substantiate the claim; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, and how effective dates of awards and disability ratings are assigned. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing in regard to his claim, but he declined a hearing.  The RO has obtained the Veteran's service personnel and service treatment records (STRs).  Also received (from the Veteran) was a report from a private audiologist, dated in April 2013.  The Veteran has not identified any additionally available evidence, such as VA or private treatment records, for consideration in his appeal.  

To further assist him in substantiating his claim, VA has provided the Veteran an examination by an audiologist in February 2013.  38 U.S.C.A. § 5103A(d).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

An overview of the case shows that the Veteran filed an original application for VA disability compensation in June 2011, seeking service connection for bilateral hearing loss, tinnitus, and one other disability.  In an April 2013 rating decision, the RO granted service connection for tinnitus but denied service connection for bilateral hearing loss, finding that there was no link between his current hearing loss for VA purposes and service, and that there was no evidence that disabling sensorineural hearing loss manifested to a compensable degree within a year of service.  In a statement received in May 2013, the Veteran disagreed with the decision, alleging that his tinnitus contributed to or led up to his hearing loss.  In a January 2014 statement of the case, the RO confirmed its denial, finding that the evidence did not show that the left ear hearing loss [noted on entry] was aggravated by service or that the right ear hearing loss [not noted on entry] was due to service.  In his April 2014 substantive appeal statement, the Veteran questioned how service connection was established for tinnitus based on in-service noise exposure but that the same exposure did not also result in hearing loss.  He attached a sheet, listing various military occupational specialties (MOS) in the Army and the probability of noise exposure related to each one (although the Veteran did not specify which jobs on the list, if any, he performed during his brief period of service).  

As to the relevant evidence in the file, service personnel records show that the Veteran served on active duty in the Army from March 2, 1970 to June 29, 1970; his MOS was a trainee, and he earned a sharpshooter badge (M-16 rifle).  His personnel records do not reflect that he received any combat decorations, nor has he claimed a hearing loss disability from engaging in combat (in fact, he did not have any foreign and/or sea service).  His service treatment records (STRs), including his December 1969 enlistment examination report and his June 1970 separation examination report, are silent for any complaints relating to hearing loss, and there is no diagnosis of hearing loss, although his "PULHES" physical profile for hearing was "2" (reflective of some medical condition or physical defect that may require some activity limitations) at the time of enlistment and "1" (reflective of high level of medical fitness) and that time of separation.  See Army Regulation 40-501; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Further, at the time of the separation examination, the Veteran indicated on a medical history form that his health was "good" and that he did not currently have, or ever have, hearing loss.

Audiometry on a service entrance examination in December 1969 revealed that puretone thresholds, in decibels, were as follows: 

			HERTZ		
		500	1000	2000	3000	4000
RIGHT	10	-5	-10	  /	35
LEFT		15	0	0	  /	50

On a June 1970 separation examination audiometry puretone thresholds, in decibels, were as follows: 

			HERTZ		
		500	1000	2000	3000	4000
RIGHT	10	5	0	10	20
LEFT		10	25	25	55	55

After service, in a private report dated in April 2013, an audiologist from Hemphill Hearing Center stated that the Veteran was seen for an audiological evaluation, which revealed severe to profound hearing loss in each ear.  Citing to the Veteran's dates of service, the audiologist requested that the matter of service connection be reviewed with regard to the Veteran's hearing loss and military service.  

The Veteran underwent a VA examination in February 2013.  Audiometry puretone thresholds, in decibels, were as follows:  


			HERTZ		
		500	1000	2000	3000	4000	 
RIGHT	15	15	10	 80	90	
LEFT		10	10	10	 85	85		

The speech discrimination scores, per Maryland CNC word list, were 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was sensorineural hearing loss, including in the higher frequencies, in both ears.  The examiner reviewed the Veteran's claims file to include the STRs, and opined that it was not at least as likely as not that his hearing loss was caused by or a result of an event in service.  The examiner also concluded that the Veteran had hearing loss that pre-existed service and that the pre-existing hearing loss was not aggravated beyond normal progression in service.  She noted the Veteran's report that in service he worked around steam, electric, and diesel engines (when he stated he began to experience continual ringing in his ears), but explained that when comparing the audiograms at entry and separation in service, there was no significant decrease in hearing for either ear in the Veteran's four month period of service.  In rendering her opinion, the examiner also noted that the Veteran reportedly fired weapons, without use of hearing protection, and acknowledged that the Veteran was exposed to "excessive noise damage."  As for the tinnitus, the examiner found that it was at least as likely as not that tinnitus was the result of excessive noise exposure but [also] due to pre-existing hearing loss (given that there was no objective test for tinnitus, the examiner felt that the tinnitus "may have" pre-existed service and was further aggravated by the military noise exposure).   

In considering the STRs, bilateral hearing loss (under VA standards for hearing loss disability) was not shown to have had onset during service.  There was no treatment or complaints related to hearing problems in service, and at separation the Veteran denied having any hearing loss (past and present).  However, it is noted that the December 1969 enlistment audiogram indicates left ear hearing loss in the higher puretone thresholds, and that the Veteran's physical profile was listed as "2" for his hearing.  In other words, with an explicit finding of defective hearing in the left ear on enlistment, the presumption of soundness does not attach with respect to left ear hearing loss, and the only benefit that can be awarded for that ear is for aggravation of the pre-existing hearing loss disability, by application of 38 U.S.C.A. § 1153, and 38 C.F.R. § 3.306.

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The question whether there has been an increase in disability during service must be answered in the affirmative before presumption of aggravation attaches, so that presumption is unaffected by rule on service connection for increase in disability during service.  Verdon v. Brown, 8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

It is further observed from the STRs that the June 1970 separation audiogram shows that in the left ear there was a 5 decibel increase at 4000 Hertz.  Thus, on its face, the audiogram appears to show a slight worsening of hearing acuity in that ear during service.  However, other evidence during and since service show that the left ear hearing loss underwent no increase in severity during service.  As previously noted, the Veteran made no complaints regarding his hearing during service, including at the time he was specifically asked about hearing loss on a medical history form at the time of the separation physical examination.  He described his health as "good."  Further, there are no medical records until decades after service to show that he had left ear hearing loss beyond the deficits noted in the STRs.  Nor has the Veteran asserted any contentions to the effect that his pre-existing left ear hearing loss worsened during service.  The private audiologist's report that he filed does not provide any opinion on the issue of a worsening of left ear hearing loss in service.  Finally, the VA examiner, who acknowledged the Veteran's exposure to noise during service and who noted the results of each of the military audiograms, specifically asserted that such results did not reflect a significant change in hearing thresholds during service, and based on this observation clearly concluded that the pre-existing hearing loss in the left ear was not aggravated beyond normal progression during service.  There is no other medical opinion or interpretation of the military audiograms of record to indicate otherwise.    

In light of the foregoing evidence, although service records show that the Veteran's military duties likely involved damaging noise exposure (likely resulting in tinnitus, or aggravation thereof), the Board finds that the Veteran's current left ear hearing loss disability is shown to have pre-existed service and is shown not to have been aggravated beyond normal progress by service.  In consideration of the Veteran's contentions, the STRs, and post-service evidence to include the interpretations of the military audiograms by an individual with specialized education, training, and experience, the Board concludes that service connection for left ear hearing loss, based on aggravation, is not warranted.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Regarding right ear hearing loss, on the basis of STRs alone to include audiograms, inception of hearing loss (under VA standards for hearing loss disability) has not affirmatively been shown during service.  Although service records show that the Veteran was likely exposed to noise exposure of some level (sufficient to support an award of service connection for tinnitus), there was no complaint, finding, or diagnosis of right ear hearing loss at that time.  Thus, service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established for the right ear.  

The Veteran is competent to describe hearing loss even though the symptoms were not recorded during service, but as the service treatment records lack the documentation of the combination of manifestations sufficient to identify the hearing loss and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  However, there is not continuity of symptomatology after service to support the Veteran's claim.  Not only did the Veteran deny hearing loss at the time of his military separation examination, but he also has not asserted any claims to the effect that he has experienced hearing loss continuously since service.  Further, there are no medical records that document any hearing difficulties for many years after his service discharge.  Thus, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a right ear hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

It is also noted that the documentation of a right ear hearing loss disability (under VA standards) did not come until more than 40 years after service separation.  Thus, it is well beyond the one year presumptive period for sensorineural hearing loss as a chronic disease (organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for right ear sensorineural hearing loss on a chronic disease presumptive basis is not established. 

The Board now turns to the question of whether service connection for right ear hearing loss may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  As earlier noted, the Veteran's February 2013 VA examination and April 2013 private audiology evaluation clearly show that he has current right ear hearing loss, according to VA standards of hearing loss disability.  Along with this definitive medical evidence of current right ear hearing loss, the record contains the opinion of the VA examiner, who reviewed the file and conceded in-service exposure to noise, but discounted an etiologic link between the existing right ear hearing loss and the Veteran's active duty service.  This opinion is probative of the issue at hand and is not contradicted or opposed by any other medical opinion, including the private audiologist's report.  

The Board notes that the Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, but not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  Although he is competent to describe symptoms of hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined) is not a condition found under case law to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature (i.e., not capable of lay observation).  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history, symptomatology, and audiometric testing as required under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that a layperson is competent to identify.  Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a layperson, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  See also, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

For these reasons, the Board rejects the Veteran's statements, including the assertion that his tinnitus led to hearing loss, as competent evidence to substantiate that his current right ear hearing loss either had onset during service or is related to an injury, disease, or event in service.  

In light of the foregoing, the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal seeking service connection for left ear hearing loss is denied.  

The appeal seeking service connection for right ear hearing loss is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


